Order unanimously affirmed, without costs, on the opinion at Onondaga County Supreme Court Special Term, O’Donnell, J. We add only that since the date of the order Santoro v Di Marco (65 Misc 2d 817), which Special Term declined to follow, was reversed on appeal to the Appellate Term of the Second Department *1012and the complaint was dismissed (80 Misc 2d 296). (Appeal from order of Onondaga Supreme Court — dismiss cause of action.) Present — Moule, J. P., Cardamone, Simons, Dillon and Goldman, JJ. [88 Misc 2d 614.]